Order unanimously reversed on the law with costs and motion granted, in accordance with the following Memorandum: Supreme Court erred in denying petitioner’s motion for an order permitting her to commence an action against respondent Motor Vehicle Accident Indemnification Corporation. We conclude from our review of the record that petitioner timely filed a notice of intention to make a claim within 90 days after being notified that an insurer had disclaimed coverage and after petitioner had made "timely reasonable efforts” to ascertain insurance coverage (Insurance Law § 5208 [a] [3] [A] [iij; [former (B)]; cf, Pajak v MVAIC, 155 AD2d 912). Sain v Forrest (130 AD2d 733), relied upon by Supreme Court in denying petitioner’s motion, is not applicable to the circumstances in this case. (Appeal from Order of Supreme Court, Kings County, Shaw, J.—Late Notice of Claim.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.